Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 31, 2022.

Notice of Non-responsive Amendment
	Applicant’s reply filed on 08/31/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
	Applicant failed to reply to every ground of rejection set forth in the prior Office action mailed 06/01/2022, as required by 37 CFR 1.111(b). In particular, Applicant failed to reply to, or acknowledge, the provisional nonstatutory double patenting (NSDP) rejections as set forth on pages 8-10 of the prior Office action. A complete response to a NSDP rejection is required, even when the NSDP rejection is provisional. See MPEP 804(I)(B)(1). While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must reply to every ground of objection and rejection, as required by 37 CFR 1.111(b), in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.

Claim Amendments
           Applicant’s amendment to the claims, filed 08/31/2022, is acknowledged.
	Claim 1 is amended.
	Claims 1-9 are pending.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1-5 are under examination. 

Election/Restrictions
The following is a summary of the restriction/election requirements presently in effect over the instant application:
Applicant has elected with traverse the invention of Group I, drawn to a medium composition comprising ethionamide, in the reply filed 03/16/2022.  
Applicant has elected without traverse mesenchymal stem cell, as the species of stem cell type, in the reply filed 03/16/2022. 
See Requirement for Restriction/Election mailed 11/10/2021.
	
Priority
	This application is a National Stage of International Application No. PCT/KR2017/010772 filed 09/28/2017, claiming priority based on Republic of Korea Patent Applications KR10-2016-0138657, filed 10/24/2016, and KR10-2017-0125324, filed 09/27/2017.
	While a certified copy of each foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided. In addition, the publication of International Application No. PCT/KR2017/010772, WO 2018/080038 A1, is not written in the English language, and a certified English translation of said publication (or application thereof) has not been provided with the instant application. 


Rejections Maintained
	All rejections to the claims set forth in the previous Office action mailed 06/01/2022 are maintained. The following rejections are reiterated from the previous Office action or newly applied as necessitated by amendment and are the only rejections presently applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
This rejection is newly applied.
Claim 4, dependent on claim 1, recites that the stem cells are embryonic stem cells. However, claim 1 recites that the stem cells are adult stem cells. Accordingly, claim 4 is improper dependent for broadening the subject matter recited in claim 1, upon which it depends, because embryonic stem cells, as recited in claim 4, are not adult stem cells, as recited in claim 1.
Claim 5, dependent on claim 4, is included in the basis of the rejection because claim 5 does not correct the deficiencies of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/009884 A1 to Nelson, Bud M., published: 01/22/2015, of record in IDS.
This rejection is repeated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this repeated rejection.
Nelson discloses a medium composition for cultivating stem cells in vitro comprising ethionamide. See Abstract; see page 7, lines 13-25. Nelson discloses that ethionamide is provided at a concentration range of 0.1 to 2 mM (equivalent to 100 to 2000 µM). See Table 1 on page 23. Nelson further discloses that ethionamide is provided at concentration values of 0.1, 0.25, and 0.5 mM (equivalent to 100, 250, and 500 µM, respectively). See Figures 4A-4C.
Claims 1, 4-5 recite that the medium composition is used for culturing specific cell types, including mesenchymal stem cells derived from one or more tissues. This intended use language does not confer a patentable distinction between the claimed medium composition and the medium composition of the cited prior art.
Response to arguments: Applicant’s remarks filed 08/31/2022 have been carefully considered, but are not found persuasive. 
Applicant argues that the claims recite a medium composition that enhances adult stem cell proliferation. However, the medium composition of Nelson is not for adult stem cells. See pages 5-7 of Applicant’s reply. This is not persuasive. Claim scope is not limited by claim language which does not limit the claim to a particular structure. The recitation that the medium composition is intended for use in adult stem cell culture or proliferation does not positively limit the structure of the claimed medium composition and does not confer a patentable distinction to the medium composition over the cited prior art. The medium composition, as claimed, does not require an adult stem cell to be present in the medium composition. Moreover, the claims do not require a step of culturing adult stem cells in the claimed medium composition.
Furthermore, Applicant’s remark that the medium composition of Nelson is not for adult stem cells is incorrect. Nelson expressly states that the medium composition is for stem cell cultivation, and Nelson defines “stem cell” as including tissue-specific stem cells, and not only embryonic stem cells (ESCs) and induced pluripotent stem cells (iPSCs). See page 15, lines 9-16.
In addition, Applicant’s remark that the medium composition of Nelson is only for maintenance and preservation of genomic stability, and not for proliferation (see page 6), is incorrect. Nelson expressly states that the medium composition is suitable for expansion of stem cell cultures. See page 5, 17-20.



Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (18 Dec 2015) “Suppression of NRF2–ARE activity sensitizes chemotherapeutic agent-induced cytotoxicity in human acute monocytic leukemia cells” Toxicology and Applied Pharmacology, 292, 1-7.
This rejection is repeated for the same reasons set forth in the previous Office action. A response to Applicant’s traversal follows this repeated rejection.
Peng discloses a medium composition for cultivating human and mouse cells in vitro comprising ethionamide. See Abstract; see section 2.1 on page 2. Peng discloses that ethionamide is provided at concentration values of 0.1, 0.25, and 0.5 mM (equivalent to 100, 250, and 500 µM, respectively). See Figures 2 on page 4.
Claims 1, 4-5 recite that the medium composition is used for culturing specific cell types, including mesenchymal stem cells derived from one or more tissues. This intended use language does not confer a patentable distinction between the claimed medium composition and the medium composition of the cited prior art.
Response to arguments: Applicant’s remarks filed 08/31/2022 have been carefully considered, but are not found persuasive. 
Applicant argues that the claims recite a medium composition that enhances adult stem cell proliferation. However, the medium composition of Peng is not for adult stem cells. See pages 5-7 of Applicant’s reply. This is not persuasive. Claim scope is not limited by claim language which does not limit the claim to a particular structure. The recitation that the medium composition is intended for use in adult stem cell culture or proliferation does not positively limit the structure of the claimed medium composition and does not confer a patentable distinction to the medium composition over the cited prior art. The medium composition, as claimed, does not require an adult stem cell to be present in the medium composition. Moreover, the claims do not require a step of culturing adult stem cells in the claimed medium composition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/009884 A1 to Nelson, Bud M., published: 01/22/2015, of record in IDS, as applied to claims 1-2, 4-5 above; in view of Wang et al. (2012) “Comparison of endometrial regenerative cells and bone marrow stromal cells” Journal of Translational Medicine, 10:207, 14 pages.
This rejection is repeated for the same reasons set forth in the previous Office action. Applicant’s traversal is for the same reasons which have been addressed above.
Nelson does not disclose that the medium is α-Minimum Essential Medium (α-MEM) supplemented with fetal bovine serum (FBS) and gentamicin, as recited in the instant claims. However, α-MEM supplemented with FBS and gentamicin was a cell culture medium known in the art, prior to the effective filing date of the instant claimed invention, as evidenced by Wang (see page 2, col. 2). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the medium of Nelson with α-MEM supplemented with FBS and gentamicin, as known in the prior art, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (18 Dec 2015) “Suppression of NRF2–ARE activity sensitizes chemotherapeutic agent-induced cytotoxicity in human acute monocytic leukemia cells” Toxicology and Applied Pharmacology, 292, 1-7, as applied to claims 1-2, 4-5 above; in view of Wang et al. (2012) “Comparison of endometrial regenerative cells and bone marrow stromal cells” Journal of Translational Medicine, 10:207, 14 pages.
This rejection is repeated for the same reasons set forth in the previous Office action. Applicant’s traversal is for the same reasons which have been addressed above.
Peng does disclose that ethionamide is added to specific mediums supplemented with fetal bovine serum (FBS) and antibiotics. See section 2.1 on page 2. Peng does not disclose that the medium is α-Minimum Essential Medium (α-MEM) supplemented with FBS and gentamicin, as recited in the instant claims. However, α-MEM supplemented with FBS and gentamicin was a cell culture medium known in the art, prior to the effective filing date of the instant claimed invention, as evidenced by Wang (page 2, col. 2). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the medium of Peng with α-MEM supplemented with FBS and gentamicin, as known in the prior art, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/760,004 (reference to claim set filed 04/28/2020). 
This rejection is repeated for the same reasons set forth in the previous Office action. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending claims are directed to a medium composition comprising ethionamide (claim 1) at a concentration of 1 to 500 µM (claim 2). The medium is Minimum Essential Medium (α-MEM) supplemented with fetus bovine serum (FBS) and gentamicin (claim 3).


Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/054,939 (reference to claim set filed 11/12/2020); in view of Wang et al. (2012) “Comparison of endometrial regenerative cells and bone marrow stromal cells” Journal of Translational Medicine, 10:207, 14 pages.
This rejection is repeated for the same reasons set forth in the previous Office action. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A product, as claimed in the instant application, would have been prima facie obvious in view of methods of using said product, as claimed in the co-pending application.
The co-pending claims are directed to a method of cell culture using a medium comprising ethionamide (claim 1) at a concentration of 1 to 200 µM (claim 2). 
The co-pending claims do not recite that the medium is α-Minimum Essential Medium (α-MEM) supplemented with fetal bovine serum (FBS) and gentamicin, as recited in the instant claims. However, α-MEM supplemented with FBS and gentamicin was a cell culture medium known in the art prior to the effective filing date of the instant claimed invention, as evidenced by Wang (page 2, col. 2). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a cell culture medium, as generically recited in the co-pending claims, with α-MEM supplemented with FBS and gentamicin, as specifically known in the art, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES JOSEPH GRABER/            Examiner, Art Unit 1631                                                                                                                                                                                            	
/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633